DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “auxiliary device used in an electronic sphygmomanometer,” “pulse sound signal collected by the audio collection part from the electronic sphygmomanometer,” and “pressure image signal collected by the image collection part from the electronic sphygmomanometer,” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an audio collection part … configured to collect a pulse sound signal during the blood pressure measurement using the electronic sphygmomanometer and transmit the pulse sound signal to the terminal device,” as recited in claim 1, which corresponds to “stethoscope” (see page 13 of Applicant’s specification as originally filed); “an image collection part … configured to collect a pressure image signal displayed by the electronic sphygmomanometer during the blood pressure measurement using the electronic sphygmomanometer and transmit the pressure image signal to the terminal device,” as recited in claim 1, which corresponds to “camera” (see page 13 of Applicant’s specification as originally filed); and “a terminal device … configured to store the pulse sound signal and the pressure image signal,” as recited in claim 1, which corresponds to “a smartphone … a computer, a tablet computer, a wristband, and a watch, or a wearable device” (see page 13 of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “[a]n auxiliary device used in an electronic sphygmomanometer” appears to be new matter.  The examiner could not find a single embodiment where the auxiliary device is being used “in” the electronic sphygmomanometer.  Fig. 5 of Applicant’s specification shows the electronic sphygmomanometer and Figs. 6-7 show the auxiliary device.  However, no part of Applicant’s specification appears to describe that the subject matter of Figs. 6-7 is in Fig. 5.  Therefore, this appears to be new matter.
For claim 1, the claim language “a pulse sound signal collected by the audio collection part from the electronic sphygmomanometer” appears to be new matter.  The claimed “audio collection part” is interpreted as being a stethoscope under 35 U.S.C. 112(f).  Applicant’s specification identifies that the stethoscope collects the pulse sound signal, not the electronic sphygmomanometer.  Therefore, the claim language contradicts this interpretation and, as a result, Applicant’s specification.
For claim 1, the claim language “a pressure image signal collected by the image collection part from the electronic sphygmomanometer” appears to be new matter.  The claimed “image collection part” is interpreted as being a camera under 35 U.S.C. 112(f).  Applicant’s specification identifies that the camera collects the pressure image signal, not the electronic sphygmomanometer.  Therefore, the claim language contradicts this interpretation and, as a result, Applicant’s specification.
Dependent claim(s) 2-5 and 7-15 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “[a]n auxiliary device used in an electronic sphygmomanometer” is ambiguous.  How is the device “auxiliary” and yet at the same time “used in” the electronic sphygmomanometer.  Further, the body of the claim recites an “audio collection part” and an “image collection part” and these are not described as being part of the electronic sphygmomanometer, but instead part of the auxiliary device.  Therefore, the metes and bounds is slightly unclear as how the electronic sphygmomanometer relates to the auxiliary device.  The claim is examined as meaning that the auxiliary device is capable of being used with an electronic sphygmomanometer.
For claim 1, the claim language “the audio collection part is configured to collect a pulse sound signal during a blood pressure measurement using the electronic sphygmomanometer…” is ambiguous.  It is unclear whether the collection of the pulse sound signal, the blood pressure measurement, or both is “using the electronic sphygmomanometer.”  The claim is examined as the blood pressure measurement using the electronic sphygmomanometer.
For claim 1, the claim language “the image collection part is configured to collect a pressure image signal displayed by the electronic sphygmomanometer during the blood pressure measurement using the electronic sphygmomanometer” is ambiguous.  It is unclear whether what is “using the electronic sphygmomanometer.”  Is it the collection pressure image signal, the measurement of the blood pressure, or both?  The claim is examined as meaning that the measurement of the blood pressure is “using the electronic sphygmomanometer.”
Dependent claim(s) 2-5 and 7-15 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1302585A to Hu et al. (hereinafter “Hu”).
For claim 1, Hu discloses an auxiliary device (Abstract) used in an electronic sphygmomanometer (Examiner’s Note: functional language/intended use, i.e., capable of) (Examiner’s Note: Hu’s device is capable of being used for an electronic sphygmomanometer, see Abstract, page 2, first paragraph), comprising an audio collection part (3, 4) (Fig. 2), an image collection part (2) (Fig. 2), and a terminal device (5, 6, 7, 8, and/or 9) (Fig. 2), wherein
the audio collection part is configured to collect a pulse sound signal during the blood pressure measurement using the electronic sphygmomanometer and transmit the pulse sound signal to the terminal device (Examiner’s Note: see 112(f) invocation above) (page 3, last paragraph) (also see last two paragraphs on page 2);
the image collection part is configured to collect a pressure image signal displayed by the electronic sphygmomanometer during the blood pressure measurement using the electronic sphygmomanometer and transmit the pressure image signal to the terminal device (Examiner’s Note: see 112(f) invocation above) (page 3, last paragraph) (also see last two paragraphs on page 2); and
the terminal device is configured to store the pulse sound signal and the pressure image signal (Examiner’s Note: see 112(f) invocation above) (page 3, last paragraph) (also see last two paragraphs on page 2);
wherein the terminal device is configured to: convert a pulse sound signal collected by the audio collection part from the electronic sphygmomanometer into pulse sound data (see last two paragraphs on page 2), convert a pressure image signal collected by the image collection part from the electronic sphygmomanometer into pressure data (see last two paragraphs on page 2), obtain a blood pressure value according to the pulse sound data and the pressure data by using an ausculatory method (see last two paragraphs on page 2) and display the blood pressure (page 3, first and second paragraphs).
For claim 2, Hu further discloses wherein the terminal device is configured to (Examiner’s Note: functional language, i.e., capable of): synchronously play the pulse sound signal while storing the pulse sound signal (page 2, last paragraph and page 3, third paragraph), and synchronously display the pressure image signal while storing the pressure image signal (page 2, last paragraph and page 3, third paragraph).
For claim 3, Hu further discloses wherein the terminal device comprises a memory (page 2, last paragraph), a screen (page 3, first paragraph), and a processor (page 3, first paragraph), wherein the memory is configured to (Examiner’s Note: functional language, i.e., capable of) store the pulse sound signal and the pressure image signal (page 2, last paragraph); the screen is configured to (Examiner’s Note: functional language, i.e., capable of) synchronously display the pressure image signal when the memory stores the pressure image signal (page 2, last paragraph and page 4, first paragraph); the processor is configured to synchronously play the pulse sound signal when the memory stores the pulse sound signal (page 2, last paragraph and page 4, first paragraph); and the displaying of the pressure image signal and the playing of the pulse sound signal are synchronous (page 3, first paragraph).
For claim 4, Hu further discloses wherein the terminal device is configured to (Examiner’s Note: functional language, i.e., capable of): store the pulse sound signal and the pressure image signal (page 2, last paragraph), and synchronously display the pulse sound data and the pressure image signal (page 2, last paragraph and page 4, first paragraph).
For claim 5, Hu further discloses wherein the terminal device comprises a memory (page 2, last paragraph), a processing module (page 3, first paragraph), and a screen (page 3, first paragraph), wherein the memory is configured to (Examiner’s Note: functional language, i.e., capable of) store the pulse sound signal and the pressure image signal (page 2, last paragraph); the processing module is configured to convert the pulse sound signal into the pulse sound data (page 2, last paragraph and page 4, first paragraph); and the screen is configured to (Examiner’s Note: functional language, i.e., capable of) synchronously display the pulse sound data and the pressure image signal (page 2, last paragraph and page 4, first paragraph).
For claim 7, Hu further discloses wherein the terminal device comprises a memory (page 2, last paragraph), a first processing module (5), a second processing module (9), and a screen (page 3, first paragraph), wherein the memory is configured to (Examiner’s Note: functional language, i.e., capable of) store the pulse sound signal and the pressure image signal (page 2, last paragraph); the first processing module is configured to convert the pulse sound signal into the pulse sound data and convert the pressure image signal into the pressure data (page 2, second and last paragraphs); the second processing module is configured to obtain the blood pressure value according to the pulse sound data and the pressure data (page 2, second paragraph and page 3, first paragraph); and the screen is configured (Examiner’s Note: functional language, i.e., capable of) to display the blood pressure value obtained by the second processing module (page 2, last paragraph and page 4, first paragraph).
For claim 8, Hu further discloses wherein the terminal device comprises a memory (page 2, last paragraph), a first processing module (5), a second processing module (9), and a screen (page 3, first paragraph); the memory is configured to (Examiner’s Note: functional language, i.e., capable of) store the pulse sound signal and the pressure image signal (page 2, last paragraph); the first processing module is configured to convert the pulse sound signal into the pulse sound data and convert the pressure image signal into the pressure data (page 2, second and last paragraphs); the second processing module is configured to obtain the blood pressure value according to the pulse sound data and the pressure data (page 2, second paragraph and page 3, first paragraph); and the screen (Examiner’s Note: functional language, i.e., capable of) is configured to synchronously display the pulse sound signal and the pressure image signal and display the blood pressure value obtained by the second processing module (page 2, last paragraph and page 4, first paragraph).
For claim 15, Hu discloses blood pressure measuring equipment (Abstract), comprising a sphygomomanometer (1) (Fig. 2) and the auxiliary device according to claim 1 (see rejection of claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of U.S. Patent Application Publication No. 2016/0287172 to Morris et al. (hereinafter “Morris”).
For claim 9, Hu does not expressly disclose wherein the image collection part is disposed in the terminal device.
However, Morris teaches an image collection part disposed in a terminal device (para [0068]).
It would have been obvious to a skilled artisan to modify Hu wherein the image collection part is disposed in the terminal device, in view of the teachings of Morris, for the obvious advantage of integrating components together so that less separate parts need to be manufactured for the system.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of U.S. Patent No. 5,909,495 to Andrea.
For claim 10, Hu further discloses wherein the audio collection part comprises an auscultation head for receiving audio (3) (Fig. 2), a microphone for preprocessing the audio receiving by the first part (4) (Fig 2), and an audio transmission part (unlabeled, but as shown in Fig. 2); and the microphone is disposed in the ausculatation head, so that the pulse sound signal received by the auscultation head is transmitted to the terminal device sequentially by using the microphone, and the audio transmission part (page 2, second paragraph).
Hu does not expressly disclose and a connecting part disposed at an end of the audio transmission part.
However, Andrea teaches a connecting part disposed at an end of an audio transmission part (1) (Fig. 1) (col. 3, lines 58-62).
It would have been obvious to a skilled artisan to modify Hu to include a connecting part disposed at an end of the audio transmission part, in view of the teachings of Andrea, for the obvious advantage of connecting the audio transmission part.
For claim 11, Hu further discloses wherein the audio transmission part is an electrical wire (as can be seen in Fig. 2).
For claim 12, Hu further discloses wherein the audio collection part comprises an auscultation head for receiving audio (3) (Fig. 2), a microphone for preprocessing the audio received by the first part (4) (Fig 2), and an audio transmission part (unlabeled, but as shown in Fig. 2), wherein the microphone is disposed in the audio transmission part and is located at an end of the audio transmission part (as can be seen in Fig. 2), so that the pulse sound signal received by the auscultation head is transmitted to the microphone by using the audio transmission part (page 2, second paragraph), and the microphone transmits the pulse sound signal to the terminal device (page 2, second paragraph),
Hu does not expressly disclose using a connecting part disposed at an end of the audio transmission part.
However, Andrea teaches a connecting part disposed at an end of an audio transmission part (1) (Fig. 1) (col. 3, lines 58-62).
It would have been obvious to a skilled artisan to modify Hu to include using a connecting part disposed at an end of the audio transmission part, in view of the teachings of Andrea, for the obvious advantage of connecting the audio transmission part.
For claim 13, Hu does not expressly disclose wherein the audio transmission part is a hollow pipe.
However, Andrea teaches wherein an audio transmission part is a hollow pipe (12) (Fig. 2).
It would have been obvious to a skilled artisan to modify Hu wherein the audio transmission part is a hollow pipe, in view of the teachings of Andrea, because such a modification is the simple substitution of one audio transmission part for another that would lead to the predictable result of transmitting the audio signal.
For claim 14, Hu, as modified, further discloses wherein the end of the audio transmission part is provided with the connecting part, so that the audio collection part can be electrically connected to the terminal device (see col. 5, lines 50-56 of Andrea).
Response to Arguments
Applicant’s arguments filed 3/28/22 have been fully considered.
With respect to 35 U.S.C. 112(f) invocation, the claim still uses nonce terms of “part” and the modifying language is functional (i.e., “audio collection” or “image collection”) because it describes what the nonce term does, not what the none term is.
With respect to the 102 and 103 rejections, Applicant’s arguments will be treated in the order they were presented.
With respect to the first argument, the claim language “used in” indicates intended use, such that if the device is capable of being used in the claimed way, then the device structurally meets the claim language.  Claim 1 is an apparatus-type claim, as evidenced by “[a]n auxiliary device,” and therefore needs to be defined in terms of structure rather than function.  Functional language is permissible, but it’s not given the same patentable weight as structural language.  The examiner submits that the device in Hu is capable of being used with an electronic sphygmomanometer.
With respect to the second argument, the claim language invokes 35 U.S.C. 112(f).  The corresponding structure is a stethoscope.  Hu teaches a stethoscope and therefore anticipates the particular claim language.
With respect to the third argument, this claim language also invokes 35 U.S.C. 112(f).  The corresponding structure for the audio collection part is a stethoscope and the corresponding structure for the image collection part is a camera.  Hu teaches both of these.  Therefore, in Applicant arguing the that the function is not taught by Hu would also necessitate that the function is not taught by Applicant’s own device.  Hu has the same corresponding structure as that of Applicant’s device. 
Many of Applicant’s arguments appear to be directed to Hu not functioning the same way that Applicant’s device functions.  This would be more persuasive if claim 1 was a method claim.  However, because claim 1 is an apparatus-type claim, the examiner respectfully suggests trying to define the claims structurally instead of functionally.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791